EXHIBIT 10





Description of Stock Compensation Plan
For Non-Employee Directors of CIGNA Corporation
(as amended and restated, effective July 1, 2001)

        The Stock Compensation Plan for Non-Employee Directors of CIGNA
Corporation, as amended (the “Plan”), provides certain stock compensation
arrangements to members of CIGNA Corporation’s Board of Directors (the “Board”)
who are not in the employ of the company.

        The Plan provides that the annual retainer paid to the Directors for
their services as Directors shall be $50,000 of which at least $25,000 must be
taken either in shares of CIGNA Corporation Common Stock or deferred pursuant to
the terms of the Deferred Compensation Plan for Directors of CIGNA Corporation.
If payment is made in shares of Common Stock, the shares are issued in four
equal installments within 30 days of the end of each calendar quarter. The
number of shares in each payment is determined by the closing price at which the
Common Stock trades on the last trade date for Common Stock in the quarter for
which payment is being made.

        In addition, the Plan provides that Directors may, with respect to any
other retainers or fees paid to them for services as Directors, defer receipt of
all or any portion thereof or elect to receive all or any portion thereof in
either cash or an equivalent amount of Common Stock (provided that no fractional
shares may be issued).



--------------------------------------------------------------------------------